Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/869,681 has claims 1-13 and 15-21 pending in the application filed on 09/29/2015; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  The applicant added new claim 21 (dated 02/28/2022).

Response to Arguments

This Office Action is in response to applicant’s communication filed on February 28, 2022 in response to PTO Office Action dated October 29, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


 35 USC § 103(a) Rejection

35 U.S.C. § 103


Applicant's following arguments filed on 02/28/2022 have been fully considered but are not persuasive.


35 U.S.C. § 103

Independent Claims 1, 6 and 11


Claim 1 


Applicant argues on pages 12 and 13 in regards to the independent claim 1, “The  references do not teach that ‘the indicator that remains on the client device after the first synchronization has ended indicates that the sync was interrupted’.  Because the first and second update identifiers of Sivaraman are used for ‘resuming [a] preceding incomplete synchronization session’, Sivaraman teaches the opposite of ‘the indicator that remains on the client device after the first synchronization has ended indicates that the sync was interrupted.’ Sivaraman requires that the first and second update identifiers be sent and compared. For the first and second update identifiers to remain on their client devices would not serve their purpose.  The first and second update identifiers as taught by Sivaraman are compared between a first device and a second device for the purpose of determining how to resume an incomplete sync session. ‘The method [includes] ... comparing, in a first comparison, a value of the first update identifier transmitted from the first device with a value of the second update identifier of the first device stored in the second device; and of comparing, in a second comparison, a value of the second update identifier transmitted from the first device with a value of the second update identifier of the first device stored in the second device.’ Sivaraman, [0019].  Therefore, the first and second update identifiers fail to teach, if not teach the opposite, that the important claim aspect that ‘the indicator that remains on the client device after the first synchronization has ended indicates that the sync was interrupted’.” 

Examiner respectfully disagrees with arguments on pages 12 and 13 in regards to the independent claim 1.  The combination of over Balakrishnan et al (US PGPUB 20140181014), view of Sivaraman et al (US PGPUB 20040205263) and Larue et al (US PGPUB 20020156798) teaches all the features/limitations of the claim 1.  Sivaraman (Paragraph [0028]) clearly teaches the limitation “wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted (the second update identifier having been stored at least in the client device, wherein the data comprises at least data that has not been synchronized during the preceding incomplete synchronization event (the first synchronization has ended and indicates that the first synchronization was interrupted)).  Thus, Sivaraman teaches that second update identifier stored on client device indicates that the previous synchronization did not complete or was interrupted.  The applicant’s argument “the first and second update identifiers fail to teach, if not teach the opposite, that the important claim aspect that ‘the indicator that remains on the client device after the first synchronization has ended indicates that the sync was interrupted” is incorrect.

Applicant argues on page 14 in regards to the independent claim 1, “Larue merely teaches that ‘if a received version indicator indicates a version that is no later than the previously-received version, then the received change is obsolete, and the recipient discards the received change.’ Larue, [0098]. This does not teach removing both a tag and an indicator nor does not contemplate solving similar issues as described above. Balakrishnan and Larue fail to cure this deficiency. Therefore, Applicant submits that the alleged combination of Balakrishnan, Sivaraman, and Larue fails to disclose or render obvious at least ‘in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” recited in independent claim 1’.” 

Examiner respectfully disagrees with arguments on page 14 in regards to the independent claim 1.  The combination of over Balakrishnan et al (US PGPUB 20140181014), view of Sivaraman et al (US PGPUB 20040205263) and Larue et al (US PGPUB 20020156798) teaches all the features/limitations of the claim 1.  Larue  (Paragraph [0089] and Paragraph [0090]) teaches the limitation “in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device (if the corresponding client record has changed since the version indicated by the received version indicator then the GUD change is suspect and is subject to special handling, which means that the client discards the GUD change,( removing the tag and the indicator) and will not acknowledge its correct, ordinary receipt in the ordinary manner to the server).  The applicant’s argument “this does not teach removing both a tag and an indicator nor does not contemplate solving similar issues” is incorrect.

Applicant argues on page 14 in regards to the independent claim 1, “Thus, Applicant submits that the alleged combination of Balakrishnan, Sivaraman, and Larue fails to disclose or render obvious the presently claimed combination of features recited in independent claim 1”.

Examiner respectfully disagrees with arguments on page 14 in regards to the independent claim 1.  For the reasons specified supra for the independent claim 1, the combination of Balakrishnan, Sivaraman, and Larue teaches all the features/limitations of the claim 1 and thus the claim 1 is not allowable.

Claim 6


Applicant argues on page 15 in regards to the independent claim 6, “The Office rejects claim 6 under similar reasoning as that applied to claim 1. Therefore, it is respectfully asserted that claim 6 is allowable for at least the same reasons asserted with respect to claim 1”.

Examiner respectfully disagrees with arguments on page 15 in regards to the independent claim 6.  For the reasons specified supra for the independent claim 1, the combination of Balakrishnan, Sivaraman, and Larue teaches all the features/limitations of the claim 6 and thus the claim 6 is not allowable.     

Claim 11


Applicant argues on page 16 in regards to the independent claim 11, “allegedly being obvious over Balakrishnan, Sivaraman, and Larue in view of U.S. Patent Publication No. 20180011873 to Melahn et al (“Melahn”). Applicant respectfully traverses this rejection. Melahn fails to cure the deficiencies identified above with respect to the independent claims”.

Examiner respectfully disagrees with arguments on page 16 in regards to the independent claim 11.  For the reasons specified supra for the independent claim 1, the combination of Balakrishnan, Sivaraman, and Larue teaches all the features/limitations of the claim 16 and thus the claim 11 is not allowable.


Dependent Claims 2-5, 7-10, 12-13 and 15-20

Claims 2-5, 7-10, 12-13 and 15-20


Applicant argues on pages 15 and 16 in regards to the dependent claims 2-5, 7-10, 12-13 and 15-20, “Dependent claims 2-5, 7-10, 12-13 and 15-20 variously depend on claims 1, 6 and 11, while reciting additional elements. Therefore, for at least the reasons mentioned above with respect to claims 1, 6 and 11, each of these claims is also patentable over the combination of Balakrishnan, Sivaraman, Larue and Melahn. Accordingly, Applicant respectfully requests that this rejection of claims 2-5, 7-10, 12-13 and 15-20 be withdrawn”.

Examiner respectfully disagrees with arguments on pages 15 and 16 in regards to the dependent claims 2-5, 7-10, 12-13 and 15-20.  For the reasons specified supra for the independent claim 1, 6 and 11 the claims 2-5, 7-10, 12-13 and 15-20  are not allowable.


Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..


Claim 21 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

The claim 21 states “… wherein the indicator is recorded in the tag”.  The claim limitation containing the wording “wherein the indicator is recorded in the tag” is not supported by the applicant’s disclosure.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-9, 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US PGPUB 20140181014) in view of Sivaraman et al (US PGPUB 20040205263) and in further view of Larue et al (US PGPUB 20020156798).

As per claim 1:
Balakrishnan teaches:
“A computer-implemented method comprising” Paragraph [0057] (the method is described in terms of example content management system)) 
“recording, at a client device, a tag representing a first version of a content item stored at the client device and associated with a last completed synchronization” (Paragraph [0031] and Paragraph [0032]  (the client software can synchronize any changes to content in a designated folder and its sub-folders, can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files))
“initiating an update of the first version of the content item to a second version of the content item via a first synchronization between the client device and a content management system” (Paragraph [0032]  (the client software can synchronize any changes to content in a designated folder and its sub-folders, the client software that integrates with an existing content management application, a user can manipulate content directly in a local folder, while a background process monitors the local folder for changes and synchronizes those changes to content management system)). 
Balakrishnan does not EXPLICITLY discloses: recording, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated; wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted; after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device; determining that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device; which indicates that the most current version of the content item has uncertain parentage; and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device.
However, Sivaraman teaches:
“recording, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated” (Paragraph [0025] (the first update identifier being a LAST synchronization anchor, the second update identifier may be at least one of a NEXT synchronization anchor, the additional information relating to the preceding incomplete synchronization event may include at least one information out of a group of a synchronization event session identifier, and one or more identifiers of acknowledged data and their respective data store and, the additional information has been stored at least in the first device (recording at the client device))) 
“wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted” (Paragraph [0028] (the second update identifier having been stored at least in the client device, wherein the data comprises at least data that has not been synchronized during the preceding incomplete synchronization event (the first synchronization has ended and indicates that the first synchronization was interrupted))
“determining that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device” (Paragraph [0019], Paragraph [0077] and Paragraph [0082] (a second comparison, a value of the second update identifier with a value of the second update identifier of the first device stored in the second device (client device), message contains at least the LAST anchor and the NEXT anchor which have been logged in accordance with the interruption of the previous incomplete synchronization session and the received and the logged LAST anchors and the received and the logged NEXT anchors do not match)).
Also, Larue teaches:
“after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device” (Paragraph [0192] (the last-sent-and-ack'd timestamp for each client record indicates the time that a change for the client record was most recently sent to the GUD/server and also subsequently acknowledged as received by the GUD/server))
“which indicates that the most current version of the content item has uncertain parentage” (Paragraph [0089] (the client determines, from the version indicators for each received GUD change, whether the GUD change is conflict-free with respect to the current version, or an earlier version, of the corresponding client record or it is a suspect record))
 “and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” (Paragraph [0089] and Paragraph [0090] (if the corresponding client record has changed since the version indicated by the received version indicator then the GUD change is suspect and is subject to special handling, which means that the client discards the GUD change,( removing the tag and the indicator) and will not acknowledge its correct, ordinary receipt in the ordinary manner to the server)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman, and Larue for “recording, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated; wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted; after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device; determining that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device; which indicates that the most current version of the content item has uncertain parentage; and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” as the method for resuming an interrupted synchronization session is suitable to be implemented in a small electronic device in an economic way (Sivaraman, Paragraph [0012]) and it provides an efficient method for transferring and handling dataset changes during synchronization to prevent corruption of user data (Larue, Paragraph [0030]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman and Larue.

As per claim 2:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 1 above. 
Sivaraman further teaches:
“wherein changing the indicator to represent that the updating was successful comprises removing the indicator from the client device” (Paragraph [0016] and Paragraph [0064] (the behavior and use of the second update identifier is defined only during a synchronization session, but not after a completion of a session where a client device synchronizes with content management system)).

As per claim 3:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 1 above. 
Larue further teaches:
“wherein the commiting of the most current version of the content item synchronizes the most current version to the content management system and representing that the most current version of the content item has no prior synchronized version” (Paragraph [0182] (the last-client-sent timestamp for each GUD record indicates the time at which the client most recently sent to the GUD a change from the client's corresponding record where such timestamps are sent by the client to the synchronizer along with each dataset change)).

As per claim 4:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 1 above. 
Larue further teaches:
 “sending, with the most current version of the content item, a synchronization history of the first version of the content item to the content management system, the synchronization history including the removed tag including a second description of the first version of the content item from a cache and the removed indicator including the description of the second version of the content item” (Paragraph [0078] and Paragraph [0097] (the client sends all its changes that are fresh, or new, with respect to the server to the server, changes in one dataset are fresh with respect to another dataset where the changes include deleted values or status, includes in the sending an indicator S1 of the version of the record R that is reflected in the change R1 and  the sender sends a change R2 involving the same record R in the sender's dataset, and includes in the sending an indicator)).

As per claim 6:
Balakrishnan teaches:
“A non-transitory computer-readable medium storing computer executable instructions which, when executed by one or more processors, cause a computer to” Paragraph [0066] (the software component stored in a computer-readable medium in connection with the necessary hardware components including processor, to carry out the function includes)) 
“record, at a client device, a tag representing a first version of a content item stored at the client device and associated with a last completed synchronization” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files)) 
“record, at the computer, a second indicator representing an attempt to synchronize a second version of the content item stored at a content management system, the second version of the content item is available for updating the first version of the content item via a first synchronization of the content item between the computer” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, which synchronizes via a synchronization module at content management system, it can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files that include different versions)) 
“initiate an update of the first version of the content item to a second version of the content item via a first synchronization between the client device and a content management system” (Paragraph [0032]  (the client software can synchronize any changes to content in a designated folder and its sub-folders, the client software that integrates with an existing content management application, a user can manipulate content directly in a local folder, while a background process monitors the local folder for changes and synchronizes those changes to content management system)). 
Balakrishnan does not EXPLICITLY discloses: record, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated; wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted; after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device; determine that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device; and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device.
However, Sivaraman teaches:
“record at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated” (Paragraph [0025] (the first update identifier being a LAST synchronization anchor, the second update identifier may be at least one of a NEXT synchronization anchor, the additional information relating to the preceding incomplete synchronization event may include at least one information out of a group of a synchronization event session identifier, and one or more identifiers of acknowledged data and their respective data store and, the additional information has been stored at least in the first device (recording at the client device))) 
“wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted” (Paragraph [0028] (the second update identifier having been stored at least in the client device, wherein the data comprises at least data that has not been synchronized during the preceding incomplete synchronization event (the first synchronization has ended and indicates that the first synchronization was interrupted))
“determine that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device” (Paragraph [0019], Paragraph [0077] and Paragraph [0082] (a second comparison, a value of the second update identifier with a value of the second update identifier of the first device stored in the second device (client device), message contains at least the LAST anchor and the NEXT anchor which have been logged in accordance with the interruption of the previous incomplete synchronization session and the received and the logged LAST anchors and the received and the logged NEXT anchors do not match)).
Also, Larue teaches:
“after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device” (Paragraph [0192] (the last-sent-and-ack'd timestamp for each client record indicates the time that a change for the client record was most recently sent to the GUD/server and also subsequently acknowledged as received by the GUD/server))
“and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” (Paragraph [0089] and Paragraph [0090] (if the corresponding client record has changed since the version indicated by the received version indicator then the GUD change is suspect and is subject to special handling, which means that the client discards the GUD change,( removing the tag and the indicator) and will not acknowledge its correct, ordinary receipt in the ordinary manner to the server)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman, and Larue for “record, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated; wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted; after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device; determine that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device; and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” as the method for resuming an interrupted synchronization session is suitable to be implemented in a small electronic device in an economic way (Sivaraman, Paragraph [0012]) and it provides an efficient method for transferring and handling dataset changes during synchronization to prevent corruption of user data (Larue, Paragraph [0030]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman and Larue.


As per claim 7, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 2 above

As per claim 8, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 3 above.

As per claim 9, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 4 above.

As per claim 11:
Balakrishnan teaches:
“A system comprising” Paragraph [0067] (a computer system)) 
“one or more processors” Paragraph [0067] (the system consisting of processor)) 
“and at least one computer readable medium storing computer readable instructions that, when executed by the one or more processors are effective to cause a client device to” Paragraph [0066] (the software component stored in a computer-readable medium in connection with the necessary hardware components including processor, to carry out the function))
 “record, at the client device, a tag representing a first version of a content item stored at the client device and associated with a last completed synchronization” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files)) 
 “initiate an update of the first version of the content item to a second version of the content item via a first synchronization between the client device and a content management system” (Paragraph [0032]  (the client software can synchronize any changes to content in a designated folder and its sub-folders, the client software that integrates with an existing content management application, a user can manipulate content directly in a local folder, while a background process monitors the local folder for changes and synchronizes those changes to content management system)). 
Balakrishnan does not EXPLICITLY discloses: record, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated; wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted; after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device; determine that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device; and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device.
However, Sivaraman teaches:
“record at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated” (Paragraph [0025] (the first update identifier being a LAST synchronization anchor, the second update identifier may be at least one of a NEXT synchronization anchor, the additional information relating to the preceding incomplete synchronization event may include at least one information out of a group of a synchronization event session identifier, and one or more identifiers of acknowledged data and their respective data store and, the additional information has been stored at least in the first device (recording at the client device))) 
“wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted” (Paragraph [0028] (the second update identifier having been stored at least in the client device, wherein the data comprises at least data that has not been synchronized during the preceding incomplete synchronization event (the first synchronization has ended and indicates that the first synchronization was interrupted))
“determine that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device” (Paragraph [0019], Paragraph [0077] and Paragraph [0082] (a second comparison, a value of the second update identifier with a value of the second update identifier of the first device stored in the second device (client device), message contains at least the LAST anchor and the NEXT anchor which have been logged in accordance with the interruption of the previous incomplete synchronization session and the received and the logged LAST anchors and the received and the logged NEXT anchors do not match)).
Also, Larue teaches:
“after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device” (Paragraph [0192] (the last-sent-and-ack'd timestamp for each client record indicates the time that a change for the client record was most recently sent to the GUD/server and also subsequently acknowledged as received by the GUD/server))))
 “and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” (Paragraph [0089] and Paragraph [0090] (if the corresponding client record has changed since the version indicated by the received version indicator then the GUD change is suspect and is subject to special handling, which means that the client discards the GUD change,( removing the tag and the indicator) and will not acknowledge its correct, ordinary receipt in the ordinary manner to the server)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman, and Larue for “record, at the client device, an indicator when the first synchronization initiates, the indicator containing a description of the second version and representing that the first synchronization has initiated; wherein the indicator remains on the client device after the first synchronization has ended and indicates that the first synchronization was interrupted; after the first synchronization was interrupted, determining another version of the content item as being a most current version of the content item on the client device; determine that the description of the second version of the content item in the indicator does not match the description of the most current version of the content on a client device; and in response to the determination, removing the tag and the indicator and committing the most current version at the client device without replacing the second version of the content item at the client device” as the method for resuming an interrupted synchronization session is suitable to be implemented in a small electronic device in an economic way (Sivaraman, Paragraph [0012]) and it provides an efficient method for transferring and handling dataset changes during synchronization to prevent corruption of user data (Larue, Paragraph [0030]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman and Larue.

As per claim 12:
Balakrishnan, Sivaraman, and Larue teach the system as specified in the parent claim 11 above. 
Sivaraman further teaches:
“wherein the changing of the indicator to represent that the updating was successful comprises” (Paragraph [0016] (the behavior and use of the second update identifier is defined only during a synchronization session, but not after an interruption or a completion of a session))
“and changing a cache to represent that the second version of the content item is the last synchronized version of the content item” (Paragraph [0043]] (a certain data store content of for example a mobile terminal shall be harmonized with data store content provided by designated devices)).

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 15:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 1 above. 
Sivaraman further teaches:
“wherein determining that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted is based on a presence of the indicator on the client device” (Paragraph [0016] and Paragraph [0064] (the behavior and use of the second update identifier is defined only during a synchronization session, but not after a completion of a session where a client device synchronizes with content management system)).

As per claim 16:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 1 above. 
Balakrishnan further teaches:
“wherein the client device receives an indication that the second version of the content item is stored on the content management system, and wherein the indicator is created at the client device in response to an indication that the second version of the content item is available at the content management system” (Paragraph [0032] (content management system can be configured to support automatic synchronization of content from one or more client devices where the background process can identify content that has been updated at content management system and synchronize those changes to the local folder)).

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 15 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 16 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 15 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 16 above.

As per claim 21:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 4 above. 
Larue further teaches:
“wherein the indicator is recorded in the tag” (Paragraph [0086] (the modification time of each client record is itself directly used as the record's version indicator)).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US PGPUB 20140181014) in view of Sivaraman et al (US PGPUB 20040205263) and in further view of Larue et al (US PGPUB 20020156798) and Melahn et al (US PGPUB 20180011873).

As per claim 5:
Balakrishnan, Sivaraman and Larue teach the computer-implemented method as specified in the parent claim 1 above. 
Balakrishnan further teaches:
“wherein a description of the second version of the content item in the indicator includes a filename of at least a portion of the second version of the content item” (Paragraph [0060] and Paragraph [0061] (the metadata for each content item can include a content item tag, file name or location and the tag can be created, modified, and/or associated with a content item when the content is changed or moved)). 
Balakrishnan, Sivaraman and Larue do not EXPLICITLY disclose: wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item.
However, Melahn teaches:
“wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item” (Paragraph [0052]  and Paragraph [0062] (the file synchronization request  can include metadata information identifying a hash value of the corresponding content item)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman,  Larue and Melahn for “wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item” as this approach can be helpful in improving performance, in particular if the changed metadata including hash value are significantly smaller than the entire content item (Melahn, Paragraph [0013]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman, Larue and Melahn.

As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 5 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Rossum Guido, (US PGPUB 20150012488), A content management system defines a synchronization application programming interface (API) used by applications executing on client devices to synchronize content items after the content items are changed. Functions of the API specify changes to the content items in terms of semantically-meaningful locations within the content items, rather than physical file locations. The content management system can represent the state of a content item in terms of change descriptors that reference the semantic locations of the API.
Dorman et al, (US PGPUB 20150339113), it automatically upgrades, or updates a synchronization client to a cloud-based platform are provided. The automatic upgrading can be provided to a personal or an enterprise-level synchronization client. The synchronization client is implemented in a manner that is silent, secure and fault tolerant. In one embodiment, the disclosed technology includes an executable process to download the update, verify the contents, and apply the update. The contents can be verified by checking the certificate on any binary. The systems and methods further include identification and handling of items to be ignored by the synchronization client for synchronization with a cloud-based platform.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163